Citation Nr: 0629146	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  97-19 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hypertension.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran, G. H., and C. W.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel



INTRODUCTION

The veteran had active service from July 1978 to July 1979.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, in January 1997, wherein the RO denied the 
veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for a right leg disability.  In a March 
2000 remand, the Board construed the issue of entitlement to 
additional disability based on VA treatment under 38 U.S.C.A. 
§ 1151 to include hypertension.

The veteran provided testimony at Travel Board hearings 
conducted by two of the undersigned Veterans Law Judges in 
August 1998 and September 2004, transcripts of which are on 
record.

When the case was previously before the Board, the Board 
denied entitlement to compensation under 38 U.S.C.A. § 1151 
for a right leg disability, diabetes mellitus, and breast 
cancer; and remanded the issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 for hypertension for additional 
development.  That development has been completed to the 
extent possible, and the case returned to the Board for 
further consideration of the veteran's appeal.

The record also reflects that the veteran has indicated at 
her hearings that she has bowel and bladder problems, a 
spinal condition, and a left leg disability, secondary to her 
VA medical treatment.  As it does not appear these claims for 
compensation under 38 U.S.C.A. § 1151 were specifically 
adjudicated below, they are referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran received VA medical treatment in June 1996 
which included steroid therapy.

3.  From June to October 1996, the veteran experienced 
development of transient hypertensive symptoms.

4.  The preponderance of the competent medical evidence is 
against a finding that the veteran currently has hypertension 
caused by VA medical treatment.


CONCLUSION OF LAW

Compensation benefits are not warranted under the provisions 
of 38 U.S.C.A. § 1151 for hypertension, claimed as the result 
of VA steroid treatments.  38 U.S.C.A. § 1151, 5107 (West 
2002); 38 C.F.R. § 3.358 (1996); Brown v. Gardner, 115 S. Ct. 
552 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a June 2002 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  Additional letters were 
issued in February 2005 and March 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
VA treatment records and examination reports, lay statements, 
hearing transcripts, and statements by the veteran's 
accredited representative.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: her contentions, including those 
raised at Board hearings in August 1998 and September 2004; 
service medical records; VA medical records; VA examination 
reports; private medical records; and lay statements.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate a claim for disability 
benefits under 38 U.S.C.A. § 1151, and what the evidence in 
the claims file shows, or fails to show, with respect to this 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The veteran in this case seeks compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for hypertension, 
purported by the veteran to have been caused by steroids 
administered at a VA Medical Center in June to October 1996.

The Board notes that, in Gardner v. Derwinski, 1 Vet. App. 
584 (1991), the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 38 
U.S.C.A. § 1151.  The Gardner decision was subsequently 
affirmed by the United States Court of Appeals for the 
Federal Circuit in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993).  That decision was likewise appealed, and in December 
1994, the United States Supreme Court (Supreme Court) 
affirmed the lower Courts' decisions in Brown v. Gardner, 115 
S. Ct. 552 (1994).  Thereafter, the Secretary of the 
Department of Veterans Affairs sought an opinion from the 
Attorney General of the United States as to the full extent 
to which benefits were authorized under the Supreme Court's 
decision.  The requested opinion was received from the 
Department of Justice's Office of Legal Counsel on January 
20, 1995.  On March 16, 1995, amended VA regulations were 
published to conform to the Supreme Court's decision.  Those 
regulations were subsequently revised and, on October 1, 
1997, there became effective new regulations governing the 
adjudication of claims for benefits under 38 U.S.C.A. § 1151.  
However, on January 8, 1999, those "new" regulations were 
rescinded.

Notwithstanding the aforementioned rescissions, it has been 
determined that all claims for benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 filed before October 1, 1997 
(as in this case) must be adjudicated under the provisions of 
section 1151 as they existed prior to that date.  VAOPGCPREC 
40-97 (Dec. 31, 1997).  Accordingly, the Board will proceed 
with adjudication of the veteran's claim for benefits on that 
basis.

In that regard, the Board notes that, where any veteran shall 
have suffered an injury, or an aggravation of an injury, as a 
result of hospitalization or medical or surgical treatment 
not the result of such veteran's own willful misconduct, and 
such injury or aggravation results in additional disability 
or in death, disability compensation shall be awarded in the 
same manner as if disability, aggravation, or death are 
service connected.  The Supreme Court has found that the 
statutory language of 38 U.S.C.A. § 1151 simply requires a 
causal connection between the claimed injury and any alleged 
or resulting disability.

In addition, 38 C.F.R. § 3.358(c)(1) provides that: "[i]t 
will be necessary to show that the additional disability is 
actually the result of such disease or injury, or an 
aggravation of an existing disease or injury, and not merely 
coincidental therewith." Further, 38 C.F.R. § 3.358(b)(2) 
provides that "[c]ompensation will not be payable ... for the 
continuance or natural progress of disease or injury."  
Likewise, 38 C.F.R. § 3.358(c)(3) provides that 
"[c]ompensation is not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative."  "Necessary consequences" are those which 
are certain to result from, or intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358 (1996).

The provisions of 38 C.F.R. § 3.358(c)(3) preclude 
compensation where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the injury, or aggravation 
thereof, from VA hospitalization or medical or surgical 
treatment, or (3) is the continuance or natural progress of 
disease or injury for which VA hospitalization or medical or 
surgical treatment was authorized or (4) is a certain or near 
certain result of VA authorization or medical or surgical 
treatment.  Where a causal connection exists, there is no 
willful misconduct, and the additional disability does not 
fall into one of the above-listed exceptions, the additional 
disability will be compensated as if service connected.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, while 
she is competent as a lay person to describe her 
symptomatology, her contentions cannot constitute competent 
medical evidence.  See 38 C.F.R. § 3.159(a)(1).

In the instant case, the Board finds that the veteran is not 
entitled to compensation under 38 U.S.C.A. § 1151 for 
hypertension.  The evidence of record indicates that the 
veteran developed hypertensive symptoms following steroid 
treatment.  However, as will be explained below, this 
condition resolved shortly thereafter and the veteran does 
not currently have hypertension.  

In this regard, records from a VA Neurology clinic, dated 
June 1996, show the veteran was taking 20 milligrams of 
prednisone for 3 to 4 months.  Private records from October 
1996 indicate the veteran was taking up to 60 milligrams of 
prednisone per day, and complained of blurred vision.  Other 
private records from this time indicate a diagnosis of 
hypertension.  Additional private records from April 1998 
show changing blood pressure levels, but indicate no 
diagnosis of hypertension.  A private report from August 1998 
noted the veteran's prior treatment for demyelinating 
polyneuropathy was complicated by steroid induced 
hypertension.

In April 2000, the veteran underwent a VA examination for 
hypertension.  Her claims file was reviewed and pertinent 
medical history was discussed.  Physical examination produced 
blood pressure readings of 134/77 seated, 136/77 standing, 
and 137/77 lying down.  The examining physician found the 
veteran to be normotensive, with normal multigated blood pool 
scan and no evidence of sequalae secondary to hypertension.  
Because of the comprehensive consideration of both the 
veteran's past medical history and current objective 
information on the state of her physical health, this 
examination is probative evidence against the veteran's 
claim.

At her September 2004 hearing, the veteran's representative 
indicated that a recent private medical report would show 
that she currently has hypertension.  A medical report from a 
private neurologist, dated in April 2004 and received in 
December 2004, addressed the veteran's complaints of 
headaches secondary to an automobile accident.  At the time 
of the visit, the veteran's blood pressure was "about" 
170/121 and 160/116.  The examiner noted that muscle tension 
"may well be the basis of her headaches," but he also 
indicated hypertension was the "diagnosis of exclusion" for 
her headaches.  However, the physician specifically stated 
that he had no medical records to review and advised the 
veteran to get her blood pressure checked with her primary 
caregiver.  As such, this evidence is entitled to less 
probative weight.

Subsequently, the veteran underwent a VA examination in June 
2005.  The claims file was reviewed and the veteran's 
extensive medical history was discussed.  Upon physical 
examination, the veteran's weight was 180 pounds on a 51 inch 
frame and her blood pressure was 108/70 sitting; 104/78 
upright at 2 minutes; and 106/80 supine at 5 minutes.  The 
examiner stated that there was a period of time in 1998 where 
the veteran's blood pressure increased, and was treated with 
low dose medication, which was discontinued.  Blood pressures 
normalized after that date.  The examiner noted that 
transient hypertensive readings were a possible consequence 
of prednisone therapy, but not a certain result.  The 
examiner provided a current diagnosis of normotensive blood 
pressures and opined that there is no objective evidence of 
essential hypertension.  The medical opinion is based a 
comprehensive review of the records and on a current physical 
examination.  It is, therefore, highly probative in 
establishing that the veteran's hypertension was acute and 
transient, with no chronic hypertension found.  The examiner 
further noted that the electronic medical records revealed 
normal blood pressures and showed she was not receiving 
antihypertensive medications.

Turning to the lay evidence of record, statements received in 
August 1998 from A.V. and L. indicate the veteran underwent 
changes in her physical and emotional state since the onset 
of her disabilities.  Other statements from the veteran's 
daughter T. M. and from her pastor indicate that the veteran 
has undergone difficulty due to the various maladies from 
which she suffers.  In a letter from January 2001, the 
veteran stated that her weight gain, diabetes, and 
hypertension were all caused by her corticosteroid treatment 
with the VA.  In correspondence received in March 2001, the 
veteran cites a myriad of serious physical ailments.  
However, the veteran's own testimony at her August 1998 
Travel Board hearing indicates that her hypertensive 
condition had resolved following her discontinuation of 
prescribed steroids.  While the record clearly shows the 
veteran has undergone several serious health conditions prior 
to and during the pendency of her claim, there is no basis in 
law or regulations to support an argument that a transient 
hypertensive state brought on by VA medical treatment 
warrants a grant of permanent disability benefits when a 
veteran has no current hypertensive disability.

In this regard, the United States Court of Appeals for the 
Federal Circuit has held that the requirement for a showing 
of current disability means that there must be evidence of 
the claimed disability at the time of the veteran's claim, as 
opposed to some time in the past.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  While Gilpin involved a claim of 
direct service connection, the Board finds that this holding 
is logically extended to the veteran's current claim for 
compensation benefits under 38 U.S.C.A. § 1151.  VA laws and 
regulations generally require that the veteran have a chronic 
disability in order for compensation benefits to be 
warranted.  Since the record reflects that the veteran's 
hypertension resolved with no permanent disability, this 
claim must be denied.  See also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Absent 
proof of a present disability there can be no valid claim).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for hypertension are denied.



			
	KATHY A. BANFIELD	STEPHEN L. WILKINS
	              Veterans Law Judge                                       
Veterans Law Judge
         Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
LAWRENCE M. SULLIVAN 
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


